      CASE 0:18-cv-01669-SRN-LIB Document 159 Filed 10/18/18 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Nitto Denko Corporation,                       Case No. 18-cv-01669 (SRN/LIB)

                Plaintiff,
 v.                                                    PLAINTIFF’S
                                                  STATEMENT OF THE CASE
 Hutchinson Technology, Inc.,

                Defendant.



       Pursuant to paragraph 3 of the Court’s October 4, 2018 Pretrial Notice and

Order (ECF 155), Plaintiff Nitto Denko Corporation (“Nitto”) submits this Statement

of the Case.

       A.      Nitto’s Statement of Facts

               1.     Commencement of this Action

       In June 2016, Nitto filed this lawsuit against Hutchinson Technology Inc.

(“HTI”)—part of the family of companies owned by the Japanese company TDK

Corporation—in the District of New Jersey, claiming that HTI infringed six patents

related to flexures. Nitto Denko Corp. v. Hutchinson Technology Inc., 16-cv-3595

(D.N.J.). HTI moved to dismiss/transfer in the fall of 2016, and Nitto voluntarily

agreed to transfer this matter to this Court after three subsequent and significant




                                            1
     CASE 0:18-cv-01669-SRN-LIB Document 159 Filed 10/18/18 Page 2 of 6



changes in the law concerning proper venue in patent cases.1 At that time, the U.S.

District Court for the District of New Jersey transferred the matter pursuant to the

parties’ joint request.

       Nitto filed an amended complaint on July 16, 2018. On August 29, 2018, HTI

filed its answer to the amended complaint and counterclaims seeking declarations

that Nitto’s patents are invalid and not infringed by HTI. (ECF 152.)

              2.     The Collateral Action

       Meanwhile, on June 12, 2017, HTI filed a 10-patent lawsuit in this District,

Hutchinson Technology, Inc. v. Nitto Denko Corporation and Nitto, Inc., Case No.

17-cv-1992 (SRN/LIB). Nitto filed a motion to dismiss or transfer that action for

lack of jurisdiction and/or proper venue (ECF 34), which they refiled on August 17,

2018 per the Court’s order, ECF 94, ¶¶ 2, 4. The hearing on Nitto’s motion is set for

October 26, 2018, before U.S. District Judge Susan R. Nelson.

       Between May and July 2018, Defendants petitioned for U.S. Patent &

Trademark Office’s (“USPTO”) inter partes review (“IPR”) for every one of the ten

asserted patents, given their facial invalidity in light of the prior art. Nitto filed a

motion to stay the case pending the inter partes review, which the Court denied

without prejudice in its September 19, 2018 Order.




1See TC Heartland LLC v. Kraft Foods Group Brands LLC, 581 U.S. ___ (2017); In re Cray
Inc., 871 F. 3d 1355 (Fed. Cir. 2017); In Re ZTE (USA) Inc., 890 F. 3d 1008 (Fed. Cir.
2018).

                                             2
     CASE 0:18-cv-01669-SRN-LIB Document 159 Filed 10/18/18 Page 3 of 6



             3.     Facts Supporting Nitto’s Claims

      Nitto is the market leader in researching and developing “flexures.”

“Flexures” are tiny flexible printed circuits that serve as a component of hard disk

drives. They are thin metal strips that conduct data between the disk drive’s

magnetic head (which reads and writes information onto the disk) and the disk

drive’s circuit board. A flexure is mounted on a suspension, which is a metal beam

that supports the magnetic head as it hovers over the disk. The flexure is the

highest value-added component of a suspension.

      Nitto is one of three flexure suppliers, and is the market leader in researching

and developing flexures. Its main customers are suspension manufacturers, who in

turn sell their suspensions up the supply chain until eventually an entire disk drive

is completed.

      Unlike Nitto, which makes just flexures, HTI designs, manufactures, uses,

markets, imports into the United States, sells, and offers for sale in the United States

suspension assemblies incorporating “flexures” for hard disk drives. HTI has

struggled to keep pace with market demand for increased precision in flexure

technology, causing one customer to specifically request that HTI purchase flexures

from Nitto to incorporate in HTI’s suspension assemblies. Instead of purchasing

Nitto’s flexures, HTI turned to patent infringement to meet its customer’s demands.

HTI is willfully and deliberately making, using, and selling flexures by infringing on

Nitto’s patented technology. This includes Nitto’s technology for:


                                           3
CASE 0:18-cv-01669-SRN-LIB Document 159 Filed 10/18/18 Page 4 of 6




 •    novel and strengthened flexure terminals for connections to magnetic

      heads and hard drive circuitry (U.S. Patent No. 6,841,737, entitled

      “Wired circuit board”);

 •    novel wiring patterns for the wiring traces in high‐density disk drive

      flexures for reducing impedance of wiring patterns (U.S. Patent No.

      7,923,644, entitled “Printed circuit board and method of manufacture

      the same”);

 •    novel designs for “reference holes” in a flexure, used for more

      accurately positioning a magnetic head (U.S. Patent No. 8,692,126,

      entitled “Wired circuit board and producing method thereof”);

 •    a novel configuration for lead wires in a flexure for reducing an

      electrical signal’s “blunt waveform” without increasing manufacturing

      cost (U.S. Patent No. 8,895,870, entitled “Printed circuit board and

      method of manufacture the same”);

 •    a novel flexure production method, controlling the variation in

      thickness at low cost (U.S. Patent No. 7,007,379, entitled “Production

      method of printed circuit board”); and

 •    a novel design of a suspension board assembly sheet with flexures, for

      preventing the assembly sheet from being warped in the

      manufacturing process. (U.S. Patent No. 8,658,906, entitled “Printed




                                   4
     CASE 0:18-cv-01669-SRN-LIB Document 159 Filed 10/18/18 Page 5 of 6



             circuit board assembly sheet and method for manufacturing the

             same).”

In addition to its direct infringement, HTI also induced and contributorily caused its

customers to infringe these patents.

      C.     Itemization/Explanation of Claimed Damages.

     Nitto seeks a judgment declaring that HTI has willfully and deliberately

infringed its patents in violation of 35 U.S.C. § 271. It also seeks damages and

enhanced damages, pre‐judgment and post‐judgment interest, costs and

disbursements, and its reasonable attorney fees pursuant to 35 U.S.C. § 285.

Moreover, Nitto requests an order enjoining HTI further infringement or,

alternatively, an ongoing royalty.

     At this early stage of the litigation, it is difficult to put a precise dollar amount

on the damages sought.


Dated: October 18, 2018.                 Respectfully submitted,


                                         s/ Sybil L. Dunlop
                                         Robert J. Gilbertson (# 22361X)
                                         Jeanette M. Bazis (# 255646)
                                         Sybil L. Dunlop (# 390186)
                                         GREENE ESPEL PLLP
                                         222 South Ninth Street, Suite 2200
                                         Minneapolis, MN 55402
                                         BGilbertson@GreeneEspel.com
                                         JBazis@GreeneEspel.com
                                         SDunlop@GreeneEspel.com
                                         (612) 373-0830


                                            5
CASE 0:18-cv-01669-SRN-LIB Document 159 Filed 10/18/18 Page 6 of 6



                              Alex V. Chachkes
                              Matthew Bush
                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                              51 West 52nd Street
                              New York, NY 10019-6142
                              achachkes@orrick.com
                              mbush@orrick.com
                              (212) 506-3748

                              Anri Nakamoto
                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                              Izumi Garden Tower, 28th Floor
                              6-1 Roppongi 1-Chome
                              Minato-ku, Tokyo, 106-6028
                              Japan
                              anakamoto@orrick.com
                              +81 3 3224 2089

                              Counsel for Nitto Denko Corporation
                              and Nitto, Inc.




                                6
